





Exhibit 10.4


THIRD AMENDMENT TO CREDIT AGREEMENT


THIRD AMENDMENT, dated as of October 31, 2014 (this “Agreement”), to the Credit
Agreement, dated as of October 7, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among (i) Empire State Realty Trust, Inc., a Maryland corporation
(the “Parent”), (ii) ESRT Empire State Building, L.L.C., Empire State Realty OP,
L.P. (“ESR OP”) and the other Subsidiaries of the Parent from time to time party
thereto as co-borrowers (the “Borrowers”), (iii) the Lenders from time to time
party thereto, and (iv) Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement in the manner set forth herein; and
        
WHEREAS, subject to the terms and conditions set forth herein the Lenders party
hereto are willing to consent to amend the Credit Agreement is such manner;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Section 7.06(d). Clause (d) of Section 7.06 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
(d)    ESR OP shall be permitted to declare and make Restricted Payments on or
in respect of its Equity Interests, in an aggregate amount for any fiscal year
of the Parent equal to the greater of (i) 95% of Funds From Operations for such
fiscal year and (ii) such amount that will result in the Parent receiving the
necessary amount of funds required to be distributed to its equity holders in
order for the Parent to (x) maintain its status as a REIT for federal and state
income tax purposes and (y) avoid the payment of federal or state income or
excise tax; provided, however, (1) if an Event of Default under Section 8.01(a)
shall have occurred and be continuing or would result therefrom, ESR OP shall
only be permitted to declare and pay pro rata dividends on its Equity Interests
or make pro rata distributions with respect thereto in an amount that will
result in the Parent receiving the minimum amount of funds required to be
distributed to its equity holders in order for the Parent to maintain its status
as a REIT for federal and state income tax purposes and (2) no Restricted
Payments shall be permitted under this clause (d) following an acceleration of
the Obligations pursuant to Section 8.02 or following the occurrence of an Event
of Default under Section 8.01(f) or (g);
SECTION 2. Conditions of Effectiveness. This Agreement shall not become
effective until the date on which the Administrative Agent shall have received
counterparts of



--------------------------------------------------------------------------------



this Agreement duly executed by the Loan Parties, the Administrative Agent, the
Required Lenders and the L/C Issuer.
SECTION 3. Representations and Warranties. After giving effect to this
Agreement, the Borrowers, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct on the date hereof in all material respects with the same force and
effect as if made on such date (except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification). Each Borrower represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) to the
Administrative Agent and the Lenders that:
(a)it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;
(b)no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;
(c)this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;
(d)no Default or Event of Default has occurred and is continuing;
(e)the execution, delivery and performance of this Agreement will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any Contractual Obligation of any Loan Party or any
of its Subsidiaries; and
(f)nothing contained in this Agreement, (i) impairs the validity, effectiveness
or priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.
SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations (except the
guaranty of the Obligations by the Parent which is released hereby) continues to
be in full force and effect and is hereby ratified and confirmed in all respects
and shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.
SECTION 5. Costs and Expenses. The Borrowers acknowledge and agree that their
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby, including, but not limited to, the reasonable
fees and disbursements of Kaye Scholer LLP, counsel to the Administrative Agent.



--------------------------------------------------------------------------------



SECTION 6. Ratification.
(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.
(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement or any of the instruments or agreements referred to therein or a
waiver of any Default or Event of Default under the Credit Agreement, whether or
not known to the Administrative Agent or any of the Lenders, or (ii) to
prejudice any right or remedy which the Administrative Agent or any of the
Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.
SECTION 7. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.
SECTION 8. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.
SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.
SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 11. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 12. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------



SECTION 13. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]











































































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.
BORROWERS:


EMPIRE STATE REALTY OP, L.P.






By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: EVP and General Counsel




ESRT EMPIRE STATE BUILDING, L.L.C.






By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory
GUARANTORS:
    
ESRT 501 SEVENTH AVENUE, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory


ESRT 500 Mamaroneck Avenue, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory


ESRT 10 BK St., L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory















--------------------------------------------------------------------------------



ESRT 103-107 Main St., L.L.C.


By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory


ESRT Metro Tower, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory




ESRT Management, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory






Malkin Properties, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory




Malkin Properties of New York,
L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory




ESRT Holdings TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory















--------------------------------------------------------------------------------



ESRT Management TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory


  


ESRT Dining and Fitness TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory




ESRT Cleaning TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory






ESRT OBSERVATORY TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory






ESRT MH HOLDINGS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory



























--------------------------------------------------------------------------------



ESRT ESB RESTAURANT TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory




ESRT ESB FITNESS TRS, L.L.C.




By: /s/ Thomas N. Keltner, Jr.    
Name: Thomas N. Keltner, Jr.
Title: Authorized Signatory
bank of america, n.a., as a Lender and the L/C Issuer




By: /s/ Ann E. Kenzie    
Name: Ann E. Kenzie    
Title: Senior Vice President
GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Michelle Latzoni    
Name: Michelle Latzoni
Title: Authorized Signatory
CITIBANK, N.A., as a Lender




By: /s/ John C. Rowland    
Name: John C. Roland
Title: Vice President
WELLS FARGO BANK, N.A., as a Lender




By: /s/ Sean Armah    
Name: Sean Armah
Title: Vice-President
KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jason R. Weaver    
Name: Jason R. Weaver
Title: SVP


 



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Denise Smyth    
Name: Denise Smyth
Title: Senior Vice President


BARCLAYS BANK, PLC, as a Lender


By: /s/ Alicia Borys    
Name: Alicia Borys
Title: Vice President
JPMORGAN CHASE BANK, n.a., as a Lender


By: /s/ Rita Lai    
Name: Rita Lai
Title: Authorized Signer
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender


By: /s/ Robert D. Gominiak    
Name: Robert D. Gomniak
Title: Vice President
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender


By: /s/ James Rolison    
Name: James Rolison
Title: Managing Director
By: /s/ Perry Forman    
Name: Perry Forman
Title: Director
CAPITAL ONE, N.A., as a Lender


By: /s/ Tina M. Morgan-Aziz    
Name: Tina M. Morgan-Aziz
Title: Vice President


bank of america, n.a., as
Administrative Agent


By: /s/ Ann E. Kenzie    
Name: Anne E. Kenzie
Title: Senior Vice President



